DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.
 
Claim Rejections - 35 USC § 112
Amended claim 1 has overcome the 112(b) rejection and has been accepted by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoefelmayr et al. (US 5,094,112 A) in view of Ludwig (DE 3609275 A1) and Donnangelo et al. (US 2012/0245873 A1).
Regarding claim 1, Hoefelmayr et al. discloses a milking system for milking a dairy animal comprising:
a measuring chamber (25) for at least temporarily containing the obtained milk (Col. 15 lines 34-44; measuring chamber 25 is directly underneath upper inlet chamber 22 with overflow opening 24; Figure 4), and having a sensor device arranged therein or thereon for measuring at least one property of the milk (sensor device = electrodes), 

a plurality of at least three mutually separate electrodes (electrodes E1-En; Figure 4) for measuring values of a first milk property using an electrical and/or electromagnetic variable (Col. 11 lines 11-17), and 
a sensor control unit for actuating the sensor device and for processing the measured values (Col. 11 lines 17-23), 
wherein the sensor control unit is configured to repeatedly select a pair of the electrodes in a targeted manner, the pair comprising a first electrode and a second electrode which differs from the first electrode, and wherein each electrode is selectable as the first or second electrode (Col, 12 lines 25-30), 
wherein the sensor device is configured to measure a value of a variable between the electrodes of said selected pair (measuring conductivity. Col. 12 lines 20-21), and to determine a value of the at least one milk property on a basis of the value or values of the variable measured using one or more selected electrode pairs (Col. 12 lines 25-34).
Hoefelmayr et al. does not disclose a milking cup for obtaining milk from the dairy animal and a measuring chamber which is in flow communication with the milking cup and that the pair of electrodes comprises an arbitrary first electrode and an arbitrary second electrode; and wherein the measuring chamber is rigidly connected to the milking cup in a unitary manner.
Ludwig teaches a milking system wherein a milking cup (Figure 1, Paragraph 0023]; teat cup 3) for obtaining the milk from the dairy animal and a measuring chamber which is in flow 
the measuring chamber is rigidly connected to the milking cup in a unitary manner (Figure 1, Paragraph [0024]; measuring apparatus should be connected “as directly as possible” to teat cup would result in a rigid connection).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the milking system taught by Hoefelmayr and incorporated the rigid connection taught by Ludwig in order to create a short and unimpeded path from the teat cup to the measuring vessel so as to not distort the milk flow (Ludwig: Paragraph [0024]).
Donnangelo teaches device that measures permittivity features that can be used in various industrial fields, one of which being capable of measuring how much milk is in a container (Paragraph [0177]). The device measures trans-impedance, capacitance, conductivity, etc. between a pair of electrodes (Paragraph [0061]) wherein the pair of electrodes comprises an arbitrary first electrode and an arbitrary second electrode (claim 18, any arbitrary combination of electrodes i.e. an arbitrary first and arbitrary second electrode).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to take the milking system taught by Hoefelmayr and incorporate the arbitrary electrode selection taught by Donnangelo in order to allow for improved accuracy of measurements of the milk.
Regarding claim 2, Hoefelmayr et al. as modified above teaches wherein the variable comprises a conductance, conductivity or impedance, or amplitude or phase angle thereof (Col. 26, lines 54-56; measures conductance).
Regarding claim 3, Hoefelmayr et al. as modified above teaches wherein the first milk property comprises a height of milk in the measuring chamber (Col. 12 line 55 – Col. 13 lines 2), 
wherein the sensor device is configured to measure a variable between a first electrode of the plurality of electrodes, and a second electrode which is situated higher up during milking, of the plurality of electrodes, and to determine the height depending on a height, of the selected pair of electrodes in the measuring chamber (Col. 12 line 55 – Col. 13 lines 2; determining where c value = 0, which means that is air, i.e. milk layer ends which means that is height of milk) and on a comparison of a measured value with a corresponding value as measured by a pair of other electrodes (Col. 12 lines 57-65; R1 measured value and R0 reference value; values used to calculate height, of milk and milk mass).
Regarding claim 4, Hoefelmayr et al., as modified above teaches wherein the comparison shows that the measured value changes in a predetermined manner with respect, to said corresponding value (Col. 25 lines 50-67, changes to predetermined value of milk mass), and wherein the predetermined manner comprises that the conductance, conductivity or impedance falls by at least a predetermined percentage (in order to decrease milk mass, the conductance measurements R1 and R0 used to calculate milk mass must drop; equations Col. 12 line 61 and Col. 13 line 51).
Regarding claim 5, Hoefelmayr et al. as modified above teaches wherein the measuring chamber further comprises a milk discharge opening (27) and a valve device (valve seat 33) having a controllable passage opening and a valve control unit for controlling the valve device (push rod 32; Figure 4), and wherein the valve control unit is operatively connected to the sensor control unit and is configured to control the passage opening on the basis of a measured value of the height (Col. 16 line 47 – Col. 17 line 5).
Regarding claim 6, Hoefelmayr et al. as modified above teaches wherein the sensor device is also configured to measure a second milk property of the milk in the measuring chamber, not being a milk level, from the measured values (Col. 26, lines 51-65; measures resistance, light transmission, absorption of IR rays, and thermal conduction).
Regarding claim 7, Hoefelmayr et al. as modified above teaches wherein the sensor device comprises a temperature sensor (Col. 30, lines 1-8; PTC temperature sensors).
Regarding claim 8, Hoefelmayr et al. as modified above teaches wherein an electrode of the plurality of electrodes which is at a bottom during milking comprises or is a temperature sensor (Col. 30, lines 1-8; located at all different height levels which includes at a bottom).
Regarding claim 9, Hoefelmayr et al. as modified above teaches wherein the sensor control unit comprises a frequency generator (oscillator 14; Figure 1) and is configured to measure a value of the variable at at least one frequency, and wherein the sensor control unit is configured to determine at least, one content of a component, of the milk on the basis of the measured values (Col. 12 lines 20-34).
Regarding claim 10, Hoefelmayr et al. as modified above teaches wherein the at least one frequency is between 10 kHz and 10 GHz (Col. 11 lines 63-67; frequencies approx. 20-80 kHz).
Regarding claim 11, Hoefelmayr et al. as modified above teaches wherein the plurality of electrodes is arranged on a printed circuit board (Figure 1; depicts the circuit board on which the electrodes are shown).
Regarding claim 16, Hoefelmayr et al. as modified above teaches wherein the electrodes are in a row (Figure 1 and 4 show electrodes in a row).
Regarding claims 17 and 18, Hoefelmayr et al. as modified above teaches the claimed invention wherein the measured value changes in a predetermined manner with respect to said corresponding value, and wherein the predetermined manner comprises that the conductance, conductivity or impedance falls by at least a predetermined percentage (see claim 4 rejection) except Hoefelmayr doesn’t teach for the predetermined percentage being exactly 25% (for claim 17) and exactly 50% (for claim 18). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate a specified predetermined percentage change, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ215 (CCPA 1980).
Regarding claim 19, Hoefelmayr et al. as modified above teaches wherein the valve control unit is operatively connected to the sensor control unit and is configured to control the passage opening on the basis of a measured value of the height (Col. 16 line 47 - Col. 17 line 5) in such a way that the height of the milk in the measuring chamber is kept constant as far as possible (Col. 19 lines 19-58; continuous flow of milk in and out of measuring chamber results in as constant height as possible).
Regarding claim 20, Hoefelmayr et al. as modified above teaches wherein the electrode of the plurality of electrodes which is at the bottom during milking comprises or is a temperature-dependent resistor (Col. 30 lines 1-8; PCT temperature sensors and resistance measuring circuits).
Regarding claim 21, Hoefelmayr et al. as modified above teaches wherein the sensor control unit comprises a frequency generator (oscillator 4) and is configured to measure a value of the variable at a series of a plurality of frequencies (Col. 11 line 63 - Col. 12 line 5).
Claims 12-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoefelmayr et al. (US 5,094,112 A) in view of Ludwig (DE 3609275 A1) and Donnangelo et al. (US 2012/0245873 A1) as applied to claim 1 above, and further in view of Van den Berg et al. (EP 1000535 A1).
Regarding claim 12, Hoefelmayr et al. discloses all of the elements of the claimed invention as discussed above except for the device further comprising an optical sensor sub-device, and which is configured to measure at least one optical property of the milk or milking operation.
Van den Berg et al. teaches a device comprising an optical sensor sub-device (Paragraph [0018] lines 32-35; Paragraph [0025]; sensor 11 comprising: light, source 16 and receiver 17; Figures 2-4), and which is configured to measure at least one optical property of the milk or milking operation (Paragraph [0001], measures the quality/composition of milk).
It would be obvious for a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Van den Berg et al. into the disclosure of Hoefelmayr et al. to include an optical sensor. An optical sensor would provide for an additional source for measurements that can either measure different properties of the milk or measure the same properties in which the results can be compared to the electrode measurements and could provide for more accurate readings.
Regarding claim 13, Hoefelmayr et al. discloses all of the elements of the claimed invention as discussed above except for the device comprising an optical sensor sub-device comprising at least one LED, which is configured to emit light detectable by the optical sensor.
Van den Berg et al. teaches a device comprising an optical sensor sub-device (Paragraph [0018] lines 32-35; Paragraph [0025]; sensor 11 comprising: light source 16 and receiver 17; Figures 2-4), the optical sensor sub-device comprises at least one LED, which is configured to emit light detectable by the optical sensor (Col. 7 lines 2-11).
It would be obvious for a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Van den Berg et al. into the disclosure of Hoefelmayr et al, to include an optical sensor comprising of an LED. LEDs are very well known in the art which are commonly a part of optical sensors and could help determine additional qualities and measurements of the milk.
Regarding claim 22, Hoefelmayr et al. discloses ail of the elements of the claimed invention as discussed above except for the device comprising an optical sensor sub-device comprising an RGB chip.
Van den Berg et al. teaches a device comprising an optical sensor sub-device device (Paragraph [0018] lines 32-35; Paragraph [0025]; sensor 11 comprising: light source 16 and receiver 17; Figures 2-4), comprising an RGB chip (Paragraph [0013]-[0014]; emits red, green, and blue light).
It would be obvious for a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Van den Berg et al. into the disclosure of Hoefelmayr et al. to include an optical sensor comprising of an RGB chip. RGB chips are very well known in the art. They are also capable of emitting different colored lights which can reveal different properties and measurements of milk that a plain white LED cannot.
Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that because Hoefelmayr teaches electrodes that measure a liquid directly and Donnangelo teaches electrodes that measure a liquid remotely, that it would not be obvious to combine Hoefelmayr with Donnangelo. This argument is not found persuasive because the teaching that the examiner is using Donnangelo is only how the electrodes are being selected. This teaching has nothing to do with the way in which the electrodes are physically arranged in the system or how they take measurements, whether directly in contact or remotely. Therefore, it would be obvious for a person having ordinary skill in the art to make this combination in order to achieve improved measurements of the milk.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sinha (US 20030230808 A1), van den Berg (US 556788 A), Khurgin (US 4433577 A), Brown (US 20170295743 A1), and van den Berg (WO 2010071407 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.M./Examiner, Art Unit 3642                
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642